                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN


KEVIN OMAR HARPER,

             Plaintiff,

      v.                                              Case No. 20-CV-493

MICHAEL GIESE, et al.,

             Defendants.


                                       ORDER


      Plaintiff Kevin Omar Harper, who is representing himself, filed a motion to

compel prison officials to e-file documents (ECF No. 48) and a motion to identify the

real names of the John Doe defendants. (ECF No. 49.) This order resolves those

motions.

      1. Motion to Compel Prison Officials to E-file Documents (ECF No. 48)

      Harper states that the prison officials who control Green Bay Correctional

Institution’s (GBCI) e-filing system are “giving him a hard time” when he attempts

to e-file documents. (ECF No. 48, ¶ 3.) Specifically, they tell him he files too many

documents and have been refusing to file documents for reasons such as writing on

both sides of a sheet of paper. (Id., ¶ 4.) Harper requests that the court issue an order

directing these officials to e-file his submissions regardless of “how big the words or

paper is, the ink color or paper color or whatever pretense they use not to E-file” his

submissions. (Id. at 2.)
       However, federal judges should not intervene in the day-to-day management

of prisons. “Federal judges must always be circumspect in imposing their ideas about

civilized and effective prison administration on state prison officials . . .; federal

judges know little about the management of prisons, managerial judgment generally

are the province of other branches of government than the judicial; and it is unseemly

for federal courts to tell a state how to run its prison system.” Scarveu v. Litscher, 434

F.3d 972, 976-77 (7th Cir. 2006) (citing Duran v. Elrod, 760 F.2d 756, 759 (7th Cir.

1985)). Harper needs to utilize GBCI’s grievance system to address his concerns

regarding the e-filing system. His motion is denied.

       2. Motion to Identify the John Doe Defendants (ECF No. 49.)

       On December 1, 2020, Chief Judge Pamela Pepper screened Harper’s second

amended complaint and allowed him to proceed on several claims against John Doe

defendants. (ECF No. 16.) Harper was allowed to proceed against “John Doe CO” for

performing a strip search solely because Harper is Muslim. (Id. at 11.) He was also

allowed to proceed against “John Doe Property Officer” and “John Doe Administrative

Assistant” on free exercise clause, establishment clause and equal protection clause

claims for refusing to let Harper have a Koran in the restricted housing unit. (Id. at

12.) But because he did not allege a policy or practice of denying inmates Halal-safe

food, Harper was not allowed to proceed on a claim against “John Doe Food Service

Provider.” (Id. at 15.)

       On May 3, 2021, Harper filed a motion identifying the real names of the Doe

defendants and asking the court to substitute the defendants’ real names for the Doe

                                            2
placeholders. He identifies Mary Novak as the “John Doe Administrative Assistant.”

(ECF No. 49, ¶ 2.) He identifies C.O. Scott Landess as the “John Doe Property

Officer,” (Id., ¶ 3), and he identifies Mark Scardino as the “John Doe CO.” (Id., ¶ 5.)

The court grants Harper’s motion to replace the John Doe placeholders with the real

names of these defendants.

      Additionally, Harper provides the name of the John Doe Food Service Provider,

but the court will not substitute that person’s real name because Harper was not

allowed to proceed on claims against the Food Supervisor and that Doe defendant

was dismissed. Harper also attempts to name additional administrative assistant

defendants, additional officers involved in the strip search, and additional officers

involved in denying him a Koran. The court will not allow him to add these defendants

because his second amended complaint names only one John Doe defendant for each

of these claims, and the court cannot reasonably infer from the second amended

complaint’s allegations that additional Doe defendants were involved. See Colbert v.

City of Chicago, 851 F.3d 649, 657 (7th Cir. 2017) (under §1983 an individual must

be personally involved in the alleged constitutional violation).

      IT IS THEREFORE ORDERED that Harper’s motion to compel prison

officials to e-file documents (ECF No. 48) is DENIED.

      IT IS FURTHER ORDERED that Harper’s motion to replace the John Doe

placeholders with the real names of the defendants (ECF No. 49) is GRANTED.

“John Doe Administrative Assistant” is replaced with Mary Novak. “John Doe

Property Officer” is replaced with C.O. Scott Landess, and “John Doe CO” is replaced

                                           3
with Mark Scardino. The clerk’s office will update the docket to reflect this

replacement.

      Under an informal service agreement between the Wisconsin Department of

Justice and this court, a copy of the complaint, the screening order (ECF No. 16), and

this order have been electronically transmitted to the Wisconsin Department of

Justice for service on defendants Mary Novak, C.O. Scott Landess, and Mark

Scardino. It is ORDERED that, under the informal service agreement, those

defendants shall file a responsive pleading to the complaint within 60 days.


      Dated in Milwaukee, Wisconsin this 10th day of May, 2021.



                                              BY THE COURT




                                              WILLIAM E. DUFFIN
                                              United States Magistrate Judge




                                          4
